UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1412



ROBERT E. ANDERSON,

                                              Plaintiff - Appellant,

          versus


LENOIR COUNTY; KINSTON POLICE DEPARTMENT;
PRESTON C. ELLIS, JR., Individually and
officer; C. SCOTT JACKSON, Individually and as
officer; JOHN DOES, Individually; JOHN DOES;
JANE DOES, Individually; JANE DOES; CARLTON
NEIL FLOWERS, Individually; CARLTON NEIL
FLOWERS, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-97-140-4-H-2)


Submitted:   June 9, 1998                  Decided:    June 24, 1998


Before HAMILTON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Anderson, Appellant Pro Se. Robert Harrison Sasser, III,
G. Christopher Olson, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh,
North Carolina; Rudolph Alexander Ashton, III, SUMRELL, SUGG,
CARMICHAEL & ASHTON, P.A., New Bern, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his civil rights complaint asserting violations under 42

U.S.C. §§ 1983, 1985, 1986 (1994) and North Carolina’s constitu-

tion. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Anderson v. Lenoir County, No. CA-97-

140-4-H-2 (E.D.N.C. Feb. 18, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2